Citation Nr: 0511664	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  94-10 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to August 
1982.  Service personnel records reflect assignment to the 
Republic of Korea between February 1982 and June 1982.

This case first came before the Board of Veterans' Appeals 
(the Board) from a February 1995 rating decision rendered by 
the Houston, Texas, Regional Office (the RO) of the 
Department of Veterans Affairs (VA), wherein the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, was denied.  The 
veteran indicated disagreement with that decision and, after 
being issued a statement of the case, perfected his appeal by 
submitting a substantive appeal (VA Form 9) in March 1995.

In February 1997, October 1998, and September 2003, the Board 
remanded this case in order to address due process concerns 
and to obtain additional evidence.  The case is again before 
the Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran did not serve in combat.

2.  The occurrence of purported in-service stressors is not 
verified by credible supporting evidence.

3.  An acquired psychiatric disorder is first shown many 
years subsequent to the veteran's separation from service.




CONCLUSION OF LAW

Neither an acquired psychiatric disorder nor PTSD was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for PTSD.  He 
specifically alleges that this disorder is the product of his 
in-service experiences while serving in Korea; he indicates 
that, while he served during peacetime, he was in a constant 
state of adrenal readiness.  He also cited an in-service 
incident in which force was used to relieve another soldier 
of his weapon after that soldier pointed his gun at fellow 
servicemen.  He has further alleged that he was traumatized 
by the "racist" nature of the Army, and by the cold weather 
he experienced in Korea.

The Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) [codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107], enacted in November 
2000, eliminated the former statutory requirement that claims 
be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the March 1995 statement of the case, and by the 
supplemental statements of the case issued in July 1995, 
September 1997, February 1998, June 1998, September 2002, and 
December 2004, of the pertinent law and regulations, of the 
need to submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  The Board particularly notes that the December 2004 
supplemental statement of the case set forth the revised 
criteria for PTSD claims, as enumerated in 38 C.F.R. 
§ 3.304(f), as requested by the Board in it September 2003 
remand.

In addition, a letter was sent to the veteran by the RO in 
March 2004 that was specifically intended to address the 
requirements of the VCAA.  The letter explained to the 
veteran that the RO was processing his claim.  The RO listed 
the evidence that had been received, with reference to prior 
statement and supplemental statements of the case, and 
previous rating decisions.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2004).  In the March 2004 
VCAA letter, the RO informed the veteran that the RO would 
help him get private and Federal medical records, along with 
records from other Federal agencies and the Social Security 
Administration.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The letter informed the veteran that VA would make reasonable 
efforts to get relevant records not held by any Federal 
agency, to include medical records from state or local 
governments, private doctors and hospitals, or current or 
former employers, provided he furnish enough information 
about his records so that they could be requested and, with 
respect to private medical treatment, if he provided 
authorization for the release of information.  He was also 
advised that he could submit any medical reports he had in 
his possession.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The March 2004 VCAA letter told the 
veteran that "[b]efore we make a decision on your claim, we 
want to make sure all needed medical information is 
available.  Please review your records and make certain you 
haven't overlooked any important evidence."  This complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.  The 
March 2004 letter, along with the statement of the case and 
various supplemental statements of the case issued in the 
course of this appeal, properly notified the veteran of the 
information, and medical or lay evidence, not previously 
provided to VA that was necessary to substantiate the claim, 
and it properly indicated which portion of that information 
and evidence is to be provided by the veteran and which 
portion VA would attempt to obtain on his behalf.  Based on 
this procedural history, the Board finds that the veteran was 
notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's service 
medical records and records of post-service medical 
treatment.  It has also obtained the veteran's service 
personnel records.

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  At 
his request, he was accorded a personal hearing at the RO; 
the transcript of that hearing is of record.  He has not 
indicated the existence of any other evidence that is 
relevant to his appeal.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Factual background

A report of medical history prepared at the time of the 
veteran's entrance into service notes a history of depression 
as a child due to "family breakup."  The report of his 
service entrance examination shows that his psychiatric 
status was clinically evaluated as normal.

The veteran's service medical records do not reflect that he 
was accorded treatment during service for any psychiatric 
problems, to include PTSD.  The report of his service 
separation examination shows that his psychiatric status was 
clinically evaluated as normal, and does not indicate any 
history or complaints of mental problems or disability.  
A report of medical history prepared at service separation 
shows that he specifically denied having, or ever having had, 
frequent or terrifying nightmares, depression or excessive 
worry, or nervous trouble of any sort.

Medical evidence dated in approximately 1991 shows treatment, 
including hospitalization, for psychiatric problems variously 
diagnosed as alcohol abuse, anxiety, major depression, and 
PTSD.  A summary of 1992 VA hospitalization for alcohol abuse 
reflects that the veteran indicated that he had no major 
problems while in the military and had planned to make 
military service a career, although he had "struggles within 
his nuclear family and eventually left the service."  The 
report of a July 1996 VA mental disorders examination 
indicates findings of alcohol dependence and depressive 
disorder; the examiner noted that he did not examine for PTSD 
inasmuch as the manifestation of this disorder could not be 
documented since it was based solely on the veteran's own 
accounting of stressful events.

The report of an April 1997 VA mental status examination 
shows that the veteran indicated that he was traumatized by 
the cold weather in Korea and by the Army's racist attitudes, 
and found very frightening an incident in which he saw 
another soldier threaten an officer with a rifle. The 
examiner found that psychological testing and evaluation 
suggested that the veteran was experiencing major depression 
and an anxiety disorder, along with possible cognitive 
impairments and characterological difficulties.  He also 
found that the veteran had many of the clinical features 
associated with PTSD, but that the events he cited as the 
cause of his trauma were not of the magnitude that one would 
associate with PTSD; this disorder, however, could not be 
ruled out totally with confidence.  

In a February 1998 statement, a VA physician noted that the 
veteran was currently being accorded treatment for PTSD.  It 
was also noted that the veteran's military history was 
significant for two tours of service in the demilitarized 
zone in Korea in which there was a threat of death, one 
occasion being when another soldier with a rifle threatened 
the veteran, and another occasion when the veteran rescued a 
soldier who was trying to commit suicide.  In another 
February 1998 statement, this physician reported that the 
veteran's diagnosis was PTSD and, that, while it was 
initially unclear as to whether he met the diagnostic 
criteria for this disorder, a diagnosis of PTSD was rendered 
after further review of history and symptoms.

Correspondence between VA and the Criminal Law Division, 
Office of the Judge Advocate General, Department of the Army, 
dated in 2002 reflects a failure to obtain documentation of 
any judicial action, to include a court martial, taken 
against the soldier cited by the veteran as having threatened 
another soldier with his weapon.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - PTSD

Service connection for PTSD requires medical evidence 
diagnosing this condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004).

Analysis

PTSD

As discussed above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability, or 
in the case of PTSD, in-service incurrence of verified 
stressors; and (3) medical nexus.  

The medical evidence demonstrates the current presence of 
PTSD; this disability was diagnosed by a VA physician for 
treatment purposes, and is noted on both treatment and 
hospitalization records.  Hickson element (1), a current 
disability, is satisfied.  With respect to Hickson element 
(3), a medical nexus, the VA physician, in his February 2002 
statement, indicated that the manifestation of this disorder 
was the product of in-service stressors experienced by the 
veteran.  
  
With respect to Hickson element (2), the veteran's service 
medical records are devoid of clinical findings that indicate 
the presence of any mental problems during service.  However, 
this lack of in-service diagnosis, in and of itself, does not 
preclude the award of service connection for PTSD, in that 
this disability is often manifested on a delayed basis and 
related to in-service stressor events.  In the instant case, 
the question is whether the PTSD currently shown can be 
related to verified in-service stressors.  This question must 
be answered in the negative.  First, the veteran did not 
engage in combat against an organized enemy; while he has 
alluded to the tense nature of service along the Korean 
demilitarized zone, there is no evidence that he engaged in 
any combat with an enemy, such as the North Koreans or 
Communist Chinese.  Second, as explained below, his non-
combat stressors have not been verified, as is required by 
law.  

As discussed above, the veteran has referred to an in-service 
incident in which he apparently witnessed a soldier threaten 
another soldier with his weapon.  The evidence is devoid of 
any independent verification that this incident did in fact 
occur; attempts to obtain the record of any subsequent 
judicial action or proceeding taken pursuant to this incident 
have proven fruitless, and the veteran himself has not 
furnished any verification that this event occurred or in the 
manner he has indicated.  Similarly, a purported incident in 
which he rescued another soldier who was threatening suicide 
is likewise undocumented.  With regard to his other reported 
stressors, such as the racist attitudes of the Army and the 
cold weather he experienced in Korea, it goes without saying 
that there can be no independent verification thereof; 
indeed, such "stressors" are not even specific as to a 
particular incident or event, and obviously cannot be 
"verified."  

It is important to note that the veteran's purported stressor 
activities are not combat related, nor did he otherwise serve 
in combat; accordingly, the regulatory provision whereby his 
testimony is considered credible absent clear and convincing 
evidence to the contrary is not for application.  His 
contentions must be verified by credible supporting evidence.  
In this case, no such evidence is of record, nor is it 
apparent that such evidence is available.

The veteran has not furnished any objective evidence 
demonstrating the occurrence of his purported stressors, nor 
has he indicated that any such evidence may be available.  
The Court has held, with regard to claims for service 
connection for PTSD, that, if the claimed stressor is not 
combat related, the veteran's lay testimony regarding in-
service stressors is insufficient to establish the occurrence 
of the stressor and, while it must be supported by credible 
supporting evidence, there is no requirement that 
corroboration only be found in service records.  See Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  Here, there is no 
corroborating evidence, either in the service records or in 
any other records.  Because there is no credible supporting 
evidence of the incurrence of the veteran's purported in-
service stressors, Hickson element (2), an in-service 
incurrence, is not met.  The claim, with regard to 
entitlement to service connection for PTSD, fails on that 
basis.

The veteran's representative, in the informal hearing 
presentation submitted in March 2005, has cited the Court's 
decision in Cohen v. Brown, 10 Vet. App. 128 (1997), wherein 
it was determined that the sufficiency of a stressor is a 
clinical determination for the examining mental health 
professional.  The sufficiency of a stressor, however, is not 
the critical matter in this discussion; rather, the question 
is whether the stressors cited by the veteran, and upon which 
PTSD was diagnosed, have been verified.  In the absence of 
any corroboration, the question of whether they were 
sufficiently stressful is immaterial, inasmuch as they have 
not been shown to have occurred in the first place.

In brief, only Hickson element (1) is shown as satisfied with 
regard to the question of service connection for PTSD.  The 
evidence, while noting the current manifestation of PTSD, 
does not include credible evidence that allows verification 
of the purported stressors that form the basis for that 
diagnosis.  The Board must therefore conclude that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD.

An acquired psychiatric disorder, other than PTSD

With regard to the Hickson analysis discussed above, the 
Board finds, with regard to the veteran's claim of service 
connection for an acquired psychiatric disorder, that Hickson 
element (1), a current disability, is satisfied.  The medical 
evidence dated since 1991 is replete with findings reflecting 
the presence of a psychiatric disability, variously 
diagnosed.

The crucial element with respect to this issue is element 
(2), in-service incurrence or aggravation of a psychiatric 
disability.  While the medical evidence does in fact 
demonstrate the presence of a psychiatric disorder prior to 
the veteran's period of service, for reasons explained 
immediately below it is not shown that this disorder was 
incurred in or aggravated by service.  

The veteran's enlistment examination report is silent as to 
the presence of a psychiatric disability prior to his 
entrance into service.  While he apparently cited a history 
of depression due to family circumstances on a report of 
medical history prepared pursuant to service entrance, this 
one reference, standing alone, does not constitute clear and 
unmistakable evidence that he was not in sound condition 
prior to entrance into service.  38 U.S.C.A. § 1111 (West 
2002).  "Clear and unmistakable" evidence is that evidence 
that cannot be misinterpreted or misunderstood; it is 
evidence that is "undebatable."  Vanerson v. West, 12 Vet. 
App. 254, 258-9 (1999).  The statement made on entrance is 
not such evidence; rather, it is no more than a vague 
reference, unsupported by any clinical documentation, that 
the veteran had been depressed as a child due to family 
circumstances.  There is no evidence, nor has the veteran 
contended, that any pre-service "depression" was clinical 
in nature, nor is it shown that it had been manifested at the 
time of his entrance into service.  Inquiry into whether a 
pre-service disability had been aggravated by service need 
not be made.

With regard to the presence of an in-service psychiatric 
disability, the veteran's service medical records, to include 
the report of his separation medical examination, are 
negative with regard to in-service treatment for mental 
problems, or complaints thereof.  In the absence of such 
evidence, Hickson element (2), the manifestation of an in-
service disease or injury, is not satisfied.  The veteran's 
claim, as it pertains to an acquired psychiatric disorder, 
fails, inasmuch as all three Hickson elements must be met.  

It is clear that, without an in-service disability, Hickson 
element (3), a nexus between an in-service disease or injury 
and the current disability, cannot be satisfied; there cannot 
be a nexus between two items when only one of those items 
exists.  

In brief, the preponderance of the evidence is against the 
veteran's claim for service connection as it pertains to an 
acquired psychiatric disorder.  That element of his claim, 
like his claim of service connection for PTSD, must be 
denied.


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


